September 3, 2015




                                 JUDGMENT

                The Fourteenth Court of Appeals
                 E & J TRANSPORTATION, INC., Appellant

NO. 14-15-00691-CV                          V.

  HELLENIC LOGISTIC, LLC, ELENI VARVOUTIS A/K/A ELENI DRIER
    A/K/A ANNA HELENA DRIER AND SCOTT A. DRIER, Appellees
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on May 12, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.